Cite as: 553 U. S. ____ (2008)            1

                    STEVENS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                    No. 07–10988 (07A913)
                         _________________


  KEVIN GREEN v. GENE M. JOHNSON, DIRECTOR, 

    VIRGINIA DEPARTMENT OF CORRECTIONS 

 ON APPLICATION FOR STAY AND ON PETITION FOR WRIT OF

  CERTIORARI TO THE UNITED STATES COURT OF APPEALS

               FOR THE FOURTH CIRCUIT

                        [May 27, 2008] 


   The application for stay of execution of sentence of death
presented to THE CHIEF JUSTICE and by him referred to
the Court is denied. The petition for writ of certiorari is
denied.
   JUSTICE STEVENS, with whom JUSTICE GINSBURG joins,
dissenting.
   The judgment of the Court of Appeals upholding peti-
tioner’s death sentence was filed on March 11, 2008.
Although the deadline for filing a petition for certiorari
will not pass until next month, Virginia plans to execute
petitioner this evening. This execution date requires us
either to enter a stay or to give petitioner’s claim less
thorough consideration than we give claims routinely filed
by defendants in noncapital cases. In order to ensure
petitioner the same procedural safeguards available to
noncapital defendants, I would grant his application for a
stay of execution. See Emmett v. Kelly, 552 U. S. ___
(2007) (statement respecting denial of certiorari) (“Both
the interest in avoiding irreversible error in capital cases,
and the interest in the efficient management of our docket,
would be served by a routine practice of staying all exe-
cutions scheduled in advance of the completion of our
review [in the ordinary course] of the denial of a capital
defendant’s first application for a federal writ of habeas
corpus”).